On information charging a felonious assault, Fred Branham, the plaintiff in error, was convicted of assault and battery, and his punishment fixed at confinement in the county jail for a period *Page 735 
of thirty days, and that he pay a fine of one hundred dollars and the costs. From the judgment and sentence rendered on the verdict, he appealed by filing in this court on December 1, 1914, a petition in error with case-made.
On May 18, 1915, his attorney of record filed in this court a motion to dismiss the appeal. It is, therefore, ordered that the appeal herein be dismissed and the cause remanded to the trial court with directions to cause its judgment and sentence to be carried into execution.